DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 12/17/2020 is acknowledged.
Claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04, all withdrawn claims, directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This application is a continuation of PCT/JP2017/044212 filed on 12/08/2017 and further claims priority to JP 2016238985 filed on 12/09/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2019 and 09/18/2020 were filed on or after the filing date of this application on 06/06/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “such that the electro-optic modulator transitions to an ON state at least while the laser light source is in an ON state and such that the electro-optic modulator transitions to the ON state at least once while the laser light source is in an OFF state, to thereby increase a duty ratio of the pulse modulation for the electro-optic modulator relative to a duty ratio of the pulse modulation for the laser light source.” Claim 19 recites similar language.
Claim 5 recites “such that the electro-optic modulator transitions to an ON state at least while the semiconductor optical amplifier is in an ON state and such that the electro-optic modulator transitions to the ON state at least once while the semiconductor optical amplifier is in an OFF state, to thereby increase a duty ratio of the pulse modulation for the electro-optic modulator relative to a duty ratio of the pulse modulation for the semiconductor optical amplifier.” Claim 20 recites similar language.

The prior art does not appear to recognize the claimed feature of an electro-optic modulator having an increased duty ratio with respect to the pulse modulation of a laser, semiconductor optical amplifier, or acousto-optic modulator. The prior appears to disclose the duty ratio of the modulator is less than the duty ratio of the laser. See, e.g., US 5546415 Fig. 2. The prior art also discloses the duty ratio of the modulator being an integer multiple of the laser device. See, e.g., US 6631145 col. 19 ll. 18-28. However, the disclosure of US 6631145 appears to limit the repetition rate of the modulator being an integer multiple of the repetition rate of the laser to the cases of harmonic mode locking. See col. 19 ll. 25-28. Accordingly, a person of ordinary skill in the art would understand that the repetition rate of the laser and the modulator are equal as harmonic mode locking results in the primary repetition rate of the resonator being multiplied by an integer multiple due to the presence of a number of multiples in the resonator. Accordingly, there is no motivation to modify other modulators not used in harmonic mode lockers with the repetition rate of US 6631145. 
Finally, the Office notes US 20160359290 which discloses a number of modulator driving schemes. See, e.g., Figs. 4-9. As shown in Fig. 9, these schemes may result in the modulator being driven “such that the electro-optic modulator transitions to an ON state at least while the laser light source is in an ON state and such that the electro-optic modulator transitions to the ON state at least once while the laser light source is in an OFF state”. However, none of these schemes result in “to thereby increase a duty ratio of the pulse modulation for the electro-optic modulator relative to a duty ratio of the pulse . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/10/2021